t c memo united_states tax_court henry c boler and sherry m boler petitioners v commissioner of internal revenue respondent aim construction inc petitioner v commissioner of internal revenue respondent docket no filed date blliot g mestayer for petitioners linda j wise for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties as follows - - henry c boler and sherry m boler accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure aim construction inc accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number aim construction inc aim is petitioner’s wholly owned corporation ’ after concessions the issues for decision are whether amounts aim paid to henry c boler petitioner dollar_figure in dollar_figure in and dollar_figure in are interest as petitioners contend or constructive dividends as respondent contends we hold that those payments are constructive dividends whether aim may deduct dollar_figure in as a bad_debt we hold that it may section references are to the internal_revenue_code in effect for the applicable years rule references are to the tax_court rules_of_practice and procedure - - whether aim’s cost_of_goods_sold for is dollar_figure as petitioners contend or dollar_figure as respondent contends we hold that it is dollar_figure whether aim may deduct dollar_figure in dollar_figure in and dollar_figure in for reimbursement of petitioner’s payments to high school students for work they performed for aim we hold that it may and that these payments are not constructive dividends to petitioner whether aim may deduct dollar_figure in and dollar_figure in for reimbursement of petitioner’s golf expenses we hold that it may not and that these payments are constructive dividends to petitioner whether aim may deduct dollar_figure in dollar_figure in and dollar_figure in for reimbursement of petitioners’ payments of employee meal expenses we hold that it may and that those amounts are not constructive dividends to petitioner whether aim may deduct dollar_figure in for sherry m boler’s mrs boler travel_expenses we hold that it may not whether aim may deduct the following reimbursements paid to petitioner in dollar_figure recorded in aim’s journal as gjl1 dollar_figure recorded as gj1l and dollar_figure recorded as gjl we hold that it may not and that the dollar_figure payment is a constructive_dividend to petitioner ’ whether petitioners are liable for the accuracy-related_penalty for negligence under sec_6662 we hold that they are to the extent described below findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioner and mrs boler the bolers are married and resided in mississippi when they filed the petition aim’s principal_place_of_business was in mississippi when the petition was filed aim was incorporated in petitioner has been the sole shareholder of aim since date aim began doing business in date aim is a calendar-year accrual basis taxpayer the bolers were the only members of aim’s board_of directors from through the date of trial the bolers sometimes paid aim’s expenses with their personal funds and received reimbursements from aim mrs boler maintained records of the amount of reimbursements aim owed to the bolers respondent concedes that the dollar_figure and dollar_figure payments are not constructive dividends - aim’s primary business is metal fabrication aim performs work at the facility on the whittington property described below at paragraph b and at its customers’ locations aim paid its employees once a week aim reported income on the basis of bills it submitted to customers aim fabricated and installed metal components for morton international one of aim’s customers in october november and date aim paid a total of dollar_figure for materials and dollar_figure to its employees for labor that they had performed for morton international in date aim completed the job and sent bills to morton international for dollar_figure b the whittington property on date petitioner bought about dollar_figure acres the whittington property from d l whittington on date aim’s board_of directors 1ie the bolers held a meeting to accept the transfer of real_property equipment and tools and associated liabilities from petitioner the record is silent as to whether aim’s board_of directors accepted the proposed transfers from petitioner on date petitioner signed a guitclaim deed which stated that he had transferred the whittington property to aim on date aim did not record the quitclaim_deed c the promissory note on date petitioner signed a promissory note on behalf of aim which stated that aim would pay dollar_figure to petitioner on demand with interest to be paid annually pincite percent beginning on date and ending date aim reported on its income_tax return that it had dollar_figure in loans from stockholders aim did not report any loans from stockholders on its or return d references to the whittington property and related debt in aim’s financial statement sec_1 application to the mississippi board_of contractors on date john c trussell iii trussell one of petitioners’ certified public accountants prepared a balance_sheet for aim it stated that on date aim owned real_estate worth dollar_figure and owed dollar_figure for loans due to stockholder the balance_sheet did not state that aim owed money to petitioner relating to the whittington property on date aim applied to the mississippi state board_of contractors for a certificate of responsibility aim included in its application the balance_sheet and a financial statement prepared by trussell that contained the information shown on the balance_sheet - jj - applications to the alabama licensing board for general contractors around date aim applied to the licensing board for general contractors for the state of alabama alabama board for a license aim included with its license application a financial statement which listed assets of dollar_figure including real_estate worth dollar_figure a dollar_figure liability for a stockholder loan- working_capital and a net_worth of dollar_figure a licensee may bid on contracts up to times the licensee’s net_worth the alabama board licensed aim to bid on contracts worth dollar_figure petitioner applied to renew aim’s license in date he enclosed a balance_sheet as of date that showed that aim had assets of dollar_figure including real_estate worth dollar_figure shareholder liabilities of dollar_figure and a net_worth of dollar_figure aim did not report that it owed money to petitioner related to aim’s acquisition of the whittington property citizens national bank petitioner submitted five loan applications to citizens national bank from date to date aim submitted three loan applications to citizens national bank during that period on the bolers’ application dated date petitioner listed a dollar_figure real_estate mortgage liability which he explained as follows assets transferred to --- - aim corp clay boler retained liability of mortgage on aim’s application dated date petitioner listed a dollar_figure liability for loans due clay boler and assets of dollar_figure including the whittington property worth dollar_figure the application indicated that the whittington property had been transferred to aim and that aim had not paid anything for it petitioner signed financial statements which were submitted with each of those loan applications none of the financial statements showed that aim owed petitioner for the purchase of the whittington property eb aim’s payments to james scott petitioner and james scott scott had been friends for many years before the years in issue scott began working for aim around date as a supervisor and cost estimator he was also the liaison for aim’s largest customer aim paid the following amounts to scott in addition to his wages because he had some unforeseen personal needs date description on check description in books amount date loan to james scott loans to shareholder dollar_figure date employee loan loans to shareholder big_number date employee loan loans to shareholder big_number date employee loan loans to shareholder big_number date employee loan accts rec’ble--other big_number date employee loan accts rec’ble--other big_number date employee loan accts rec’ble--other total big_number --- - petitioner and scott did not discuss whether scott was required to pay interest scott left aim early in without repaying any of the dollar_figure when he left aim scott told petitioner that scott considered the dollar_figure to be compensation_for work he had done for aim aim did not deduct the dollar_figure as compensation paid to scott petitioner did not sue scott because litigation is expensive and scott had been a friend in date petitioner asked rebecca hennesey one of petitioners’ certified public accountants for advice about whether aim could deduct the dollar_figure she advised petitioner to contact scott to try to collect the dollar_figure one of scott’s sisters gave petitioner an address for scott on date petitioner sent a certified letter to scott at that address asking him to repay the loans the letter was returned unclaimed aim deducted the dollar_figure as a bad_debt in f labor performed by high school students some high school students maintained the lawn and premises at the whittington property in the summers of the years in issue petitioner paid them dollar_figure in dollar_figure in and dollar_figure in aim reimbursed petitioner and deducted those amounts g other_payments by aim aim reimbursed petitioner dollar_figure in dollar_figure in and dollar_figure in for the cost of providing meals to aim employees neither petitioner nor mrs boler ate any of those meals petitioner did not play golf often and he played only with clients petitioner submitted claims to aim for reimbursement for one-half of the golfing fees he paid he received dollar_figure for and dollar_figure for mrs boler used her car to run errands for aim in aim deducted dollar_figure more than respondent allowed for travel_expenses by aim employees the record is silent as to whether any aim employees incurred travel_expenses in in aim reimbursed petitioner dollar_figure which is coded in an aim journal as gj1 dollar_figure coded as gj1 and dollar_figure coded as gjl petitioners did not indicate the purpose of the payments aim deducted these amounts in as business_expenses aim deducted interest_expense of dollar_figure for dollar_figure for and dollar_figure for and the bolers reported those amounts as interest_income respondent disallowed interest deductions of dollar_figure in dollar_figure in and dollar_figure in - opinion a whether amounts that aim paid to petitioner are interest or dividends respondent contends that the payments in dispute that is dollar_figure for dollar_figure for and dollar_figure for the interest at issue are not deductible as interest by aim and are constructive dividends to petitioner because there was no genuine debt on which aim could accrue interest petitioners contend that these amounts are interest that aim paid to petitioner and not constructive dividends a taxpayer may deduct interest_paid or accrued in a taxable_year on bona_fide indebtedness sec_163 364_us_361 in re w tex mktg corp 54_f3d_1194 5th cir thus we must decide whether the interest at issue was paid_or_accrued on bona_fide indebtedness the essence of bona_fide indebtedness is an unconditional and legally enforceable obligation for the payment of money 68_tc_792 petitioners contend that aim accrued the interest at issue on a loan from petitioner the proceeds of which aim used to buy the whittington property from petitioner in early petitioners bear the burden_of_proof on this issue sec_7491 applies to court proceedings arising in connection with examinations commencing after date the revenue agent’s report is dated before date thus petitioners bear the burden_of_proof rule a -- rule a we apply special scrutiny because petitioner had unfettered control_over aim see 56_tc_1324 affd without published opinion 496_f2d_876 5th cir 52_tc_255 affd 422_f2d_198 5th cir petitioners contend that the date promissory note is evidence of the alleged loan for the whittington property and establishes a bona_fide debt we disagree the promissory note does not establish the existence of a bona_fide debt especially where as here there is documentary_evidence discussed below in conflict with the note see in re 742_f2d_1311 11th cir 730_f2d_634 11th cir affg tcmemo_1982_314 414_f2d_844 5th cir petitioner signed the note both as borrower and lender there is no evidence that there were arm’s-length negotiations the note provides no fixed payment schedule or maturity_date it provides for annual payment of interest at a rate of percent per year payable from date to date there is no evidence that petitioner and aim had a written loan agreement or discussed security for the alleged loan or that aim maintained records of the alleged debt or recorded it on its books there is no evidence that the note was created when petitioner transferred any assets including the whittington property to aim we find that the promissory note does not establish that there was a genuine debt in re lane supra stinnett’s pontiac serv inc v commissioner supra tyler v tomlinson supra the balance sheets submitted by aim to the mississippi and alabama licensing boards in and to citizens national bank show that shareholders had lent only dollar_figure to aim similarly a balance_sheet that aim submitted to the alabama licensing board in date shows that shareholders had lent only dollar_figure to aim the only documents that state that aim owed dollar_figure to petitioner are the promissory note and aim’s tax_return aim’s return does not establish that aim owed petitioner that amount because tax returns do not establish the truth of the facts stated in them 103_tc_428 71_tc_633 62_tc_834 in deciding whether petitioner and aim created a bona_fide debt we give more weight to the balance sheets than to the promissory note because the balance sheets were aim’s official representations of its assets and liabilities to government agencies and to its bank petitioners contend that we should ignore the balance sheets and statements that conflict with the note because petitioner was not knowledgeable about financial documents when they were prepared we disagree aim was licensed to bid on larger contracts because it did not disclose the alleged loan from petitioner to aim in the financial statements aim submitted to the mississippi and alabama licensing boards petitioner represented to citizens national bank that aim had not paid anything to own the whittington property petitioner’s representation enhanced aim’s ability to borrow funds from citizens national bank we do not ignore the balance sheets and statements that conflict with the note we conclude that petitioner and aim did not create a bona_fide debt thus aim’s payments to petitioner of dollar_figure in dollar_figure in and dollar_figure in are constructive dividends to petitioner and not deductible by aim as interest b whether aim may deduct as a bad_debt dollar_figure it paid to scott whether the dollar_figure that aim paid to scott was a loan aim deducted as a bad_debt in the dollar_figure it paid to scott respondent points out that there was no promissory note or provision for repayment and contends that the dollar_figure was not a loan we disagree a taxpayer may deduct a debt that becomes worthless in the taxable_year sec_166 sec_1_166-1 income_tax regs petitioner credibly testified that the dollar_figure aim paid to scott was a loan the notations on the checks and some of the entries - - in aim’s books corroborate petitioner’s testimony scott was a valuable employee of aim who needed help petitioner believed scott would repay the dollar_figure we conclude that the dollar_figure aim paid to scott was a loan whether the dollar_figure debt became worthless in to prevail petitioners must identify some event or facts which prove that the debt became worthless in 274_us_398 14_tc_1282 respondent contends that petitioners did not show that the dollar_figure debt became worthless in we disagree disappearance of the debtor is a factor that can show that a debt has become worthless 871_f2d_64 7th cir affg tcmemo_1987_228 briant v commissioner tcmemo_1982_397 acree v commissioner tcmemo_1976_187 scott disappeared in petitioner tried unsuccessfully to find him further evidence that the debt became worthless in is that scott told petitioner when scott petitioner described the payments to scott as loans to shareholder or accts rec’ble -- other in aim’s books the four entries that state loans to shareholder are at odds with petitioners’ position however the three entries that state accts rec’ble -- other are consistent with the contemporaneous notations petitioner wrote on the checks and petitioner’s testimony that aim lent money to scott - left aim in that scott considered the dollar_figure to be compensation these facts show that the loan became worthless in respondent points out that petitioner did not sue scott however to prove that a debt is worthless a taxpayer is not required to sue to obtain repayment if as here the circumstances indicate that a lawsuit to enforce payment would probably not result in satisfaction of a judgment 785_f2d_277 fed cir sec_1 a and b income_tax regs we conclude that aim may deduct the dollar_figure as a bad_debt in c whether aim had cost_of_goods_sold of dollar_figure in petitioners contend that aim’s cost_of_goods_sold for was dollar_figure respondent contends that it was dollar_figure the difference of dollar_figure relates to labor and material expenses aim incurred for work it did for morton international in and aim paid those expenses in date and in date completed the job and billed morton international deductions under the accrual_method of accounting are allowable for the taxable_year in which all events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability - sec_461 sec_1_446-1 a a income_tax regs petitioners contend that aim properly included the dollar_figure in its cost_of_goods_sold for because aim was an accrual_method taxpayer and the requirements of sec_461 h were satisfied in that all events establishing the fact and amount of the liability had occurred and economic_performance ie aim’s payment of the dollar_figure occurred in petitioners’ contention that aim’s inclusion of dollar_figure in cost_of_goods_sold in satisfies sec_1_461-1 income_tax regs does not take into account sec_263a sec_1_461-1 income_tax regs provides that under sec_263a a liability that relates to the creation of an asset having a useful_life extending substantially beyond the close of the taxable_year must be capitalized in the taxable_year incurred sec_263a requires the capitalization of all direct and certain indirect_costs properly allocable to property produced or acquired for resale sec_263a sec_1_263a-1 income_tax regs the term produce means construct build install manufacture develop or improve sec_263a see sec_1_263a-2 income_tax regs aim produced property for morton direct costs include direct_material_costs and direct_labor_costs sec_1_263a-1 income_tax regs in aim had direct costs of dollar_figure for labor and dollar_figure for materials thus aim must capitalize as direct - - costs under sec_263a its costs of dollar_figure for labor and materials and it may not reduce gross_income by dollar_figure in we conclude that aim had cost_of_goods_sold of dollar_figure for d labor by high school students respondent contends that petitioner had constructive dividends of dollar_figure in dollar_figure in and dollar_figure in and that aim may not deduct these amounts because petitioners did not substantiate the amounts petitioner paid to high school students to maintain the lawn and premises at the whittington property in the summers of the years in issue we disagree petitioner credibly testified and corroborated by contemporaneous_records that he paid high school students dollar_figure in dollar_figure in and dollar_figure in to maintain aim’s premises respondent points out that in park v commissioner tcmemo_1994_343 we held that the taxpayer could not deduct labor expenses because he had no records to substantiate those payments we distinguish park because here the contemporaneous expense reports that petitioner used to claim reimbursement corroborate his testimony the issue in park was whether to estimate under 39_f2d_540 2d cir the amount the taxpayer paid for office help here we know the exact amounts of the labor expenses because petitioners respondent concedes that aim may reduce its gross_receipts by dollar_figure for costs of goods sold -- have records thus there is no need to estimate amounts under cohan we conclude that aim may deduct dollar_figure in dollar_figure in and dollar_figure in for reimbursing petitioner for high school student labor expenses those amounts are not constructive dividends to petitioner eb golf expenses aim reimbursed petitioner for one-half of the expenses that he incurred for golf in and petitioners contend that aim properly deducted aim’s reimbursement to petitioner of golf expenses of dollar_figure for and dollar_figure for we disagree expenses of recreation and entertainment generally are nondeductible unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating his or her own testimony the amount of the expense the time and place of the expense the business_purpose of the expense and the business relationship to the taxpayer of the persons entertained sec_274 sec_1_274-5t temporary income_tax regs fed reg date petitioners offered no evidence showing the place the persons entertained the business_purpose or the business relationship to aim of the persons entertained petitioners had no receipts thus petitioners have not met the requirements of sec_274 - - we conclude that aim may not deduct its reimbursements to petitioner for golf expenses he paid in and petitioners contend that aim’s reimbursements to petitioner for golf expenses are not constructive dividends to petitioner we disagree a shareholder receives a constructive_dividend to the extent of the corporation’s earnings_and_profits if the corporation pays a personal_expense of its shareholder or the shareholder uses corporate property for a personal purpose sec_301 sec_316 85_tc_332 60_tc_728 petitioners did not show that petitioner’s golf expenses were not primarily personal thus aim’s golf reimbursements to petitioner are constructive dividends petitioner testified that he played golf only with clients and that he was reimbursed by aim for only one-half of the golf expenses however petitioners have not shown that the amounts petitioner was reimbursed were for clients’ golf expenses petitioners bear the burden of proving that aim had insufficient earnings_and_profits to support the constructive_dividend treatment 156_f3d_157 2d cir 100_f3d_1308 7th cir affg tcmemo_1995_243 958_f2d_684 ndollar_figure 6th cir affg and remanding tcmemo_1987_549 petitioners did not contend and did not offer any evidence showing that aim had insufficient earnings_and_profits to support constructive_dividend treatment --- - we conclude that aim’s reimbursements to petitioner for golf expenses in and are constructive dividends to petitioner f meal expenses petitioner paid meal expenses for aim employees of dollar_figure in dollar_figure in and dollar_figure in aim reimbursed those amounts to petitioner and deducted one-half or dollar_figure in dollar_figure in and dollar_figure in respondent contends that aim is not entitled to the deductions and that those amounts are constructive dividends to petitioner we disagree a taxpayer may deduct meal expenses under sec_162 if they are ordinary and necessary business_expenses and if he or she meets the substantiation requirements of sec_274 758_f2d_211 7th cir affg 80_tc_1073 petitioners have met these requirements petitioner paid these expenses for meals eaten by aim’s employees working overtime at jobsites thus aim may deduct its reimbursement to petitioner of dollar_figure in dollar_figure in and dollar_figure in for meal expenses those amounts are not constructive dividends to petitioner g travel_expenses aim deducted dollar_figure more than respondent allowed for for travel_expenses by aim employees petitioners contend that aim properly deducted the dollar_figure because mrs boler incurred -- - travel_expenses running errands for aim we disagree that aim may deduct mrs boler’s travel_expenses a taxpayer may not deduct travel_expenses unless the taxpayer substantiates by adequate_records or sufficient evidence corroborating the taxpayer's own statement the amount time and place and business_purpose of the expense sec_274 petitioners offered no evidence of the amount time place and business_purpose of mrs boler’s travel_expenses on behalf of aim thus petitioners have not complied with sec_274 as to the claimed deduction in based on mrs boler’s travel_expenses ’ h reimbursements based on undescribed journal entries petitioners contend that aim may deduct the following expenses coded in aim’s journals dollar_figure as gj1 dollar_figure as gj1 and dollar_figure as gj1 the coded expenses at issue and reimbursed to petitioner in petitioners contend that scott incurred and petitioner paid the coded expenses at issue as travel_expenses relating to a job that scott did for aim in pine hill alabama however petitioners offered no evidence to support that contention petitioners offered no evidence of the time place or business_purpose of the alleged travel_expenses ’ respondent did not determine and does not contend that the dollar_figure amount is a constructive_dividend to petitioner - - thus petitioners have not met the requirements of sec_274 thus we conclude that aim may not deduct the coded expenses of dollar_figure dollar_figure and dollar_figure respondent conceded that the coded expenses of dollar_figure and dollar_figure are for lodging_expenses of aim’s employees other than the bolers and thus are not constructive dividends to petitioner however we conclude that the coded expense of dollar_figure is a constructive_dividend to petitioner because petitioners have not shown otherwise it whether petitioners are liable for the accuracy--related penalty under sec_6662 for negligence petitioners contend that they are not liable for the accuracy-related_penalty for negligence under sec_6662 a because they reasonably relied on their accountants they also contend that they had an honest misunderstanding of the law as to all issues petitioners are not liable for the accuracy-related_penalty for negligence with respect to matters on which they prevailed here they are also not liable for the accuracy-related_penalty with respect to the dollar_figure aim claimed as costs of goods sold because they are inexperienced in tax_accounting matters and they reasonably relied on the advice of two accountants on this issue we conclude however that petitioners were negligent with respect to the disallowed interest deductions the -- - disallowed deductions for reimbursements of expenses for which petitioners lacked substantiation the constructive dividends to petitioner and the items they conceded the bolers did not show good_faith with regard to the claimed interest payments because they offered no records or other documentary_evidence other than the promissory note of petitioner’s alleged loan to aim there is no evidence about what information they gave their accountants or how the accountants advised them to treat the claimed interest payments or other items on which they did not prevail petitioners did not show that their reliance on their accountants explains their failure to keep adequate_records for aim or the fact that aim claimed business deductions for its reimbursement of some of the bolers’ personal expenses to reflect the foregoing decisions will be entered under rule
